MOISE, Justice.
The defendant, Davis Horaist, was charged by bill of information with the commission of the crime of gambling, conducting a football wager, defined by LSA-R.S. 14:90, convicted, and sentenced to pay a fine of $305, and serve three months in the parish prison.
At the conclusion of the trial, the defendant, not having reserved any bills of exceptions, moved for a new trial, and filed a motion in. arrest of judgment on the grounds that the verdict was contrary to the law and the evidence, and that there was no proof that the alleged offense took ■ place within the Parish of Orleans. The motion was refused, and the defendant appealed to this Court, alleging that the record showed prejudice.
On the day set for hearing the appeal in this Court, counsel for the defendant did not make an appearance or file a brief.
*127It is presumed under such circumstances that the appeal has been abandoned. State v. Latino, 138 La. 14, 69 So. 857; State v. Ducre, 173 La. 438, 137 So. 745; State v. Simpson, 216 La. 212, 43 So.2d 585; State v. De Soto, 221 La. 624, 60 So.2d 65; State v. Weaver, 222 La. 148, 62 So.2d 255; State v. Carter, 226 La. 57, 74 So.2d 902; State v. Jeane, 227 La. 84, 78 So.2d 518.
As this is a criminal case, we have made a most careful examination of the record, and have found no prejudicial error.
For the reasons assigned, the conviction and sentence are affirmed.